                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO



 JOSE JULIAN CRUZ-BERRIOS,

         Plaintiff,

               v.                            CIVIL NO. 16-3155 (RAM)


 PUERTO RICO DEPARTMENT OF
 CORRECTION AND REHABILITATION,
 ET AL.,

         Defendants.



                                OPINION AND ORDER
          I.        INTRODUCTION AND BRIEF PROCEDURAL BACKGROUND
     This case was filed on December 16, 2016 by Mr. José Julián

Cruz-Berrios (“Plaintiff” or “Cruz-Berrios”), a Type II Diabetes

Mellitus patient and inmate at Commonwealth of Puerto Rico’s

Institutional Complex 501 in Bayamón, Puerto Rico. (Docket No. 2).

In his Complaint, Plaintiff takes issue with the medical treatment

he has received (or failed to receive) while confined to said

institution. Id.

     Defendants       include    the   Secretary    of   Corrections   of   the

Commonwealth of Puerto Rico and other Department of Corrections

officials (collectively, “the Governmental Defendants”) as well as

Manuel   Quilichini     as   Chief     Executive   Officer   of   Correctional

Health Services Corp. (“CHSC”), the former contract provider of
Civil No. 16-3155 (RAM)                                                       2


health services to the Puerto Rico Department of Correction’s

(“PRDC”)    inmates.    Id.    at   ¶¶   3.1-3.27.    The    current    contract

provider, Physicians HMO, Inc. (“Physicians HMO”) was not joined

in the Complaint and is not a party before the Court. Per his

Complaint, Mr. Cruz-Berrios seeks declaratory injunctive relief

and money damages. Id. ¶1.2. 1

        The Complaint includes claims arising under 42 U.S.C. §1983,

the     Americans     with    Disabilities     Act,    the     United    States

Constitution    and    the    Court’s    federal   question    subject    matter

jurisdiction under 28 U.S.C. §§ 1331 and 1343. Id. ¶2.1. It also

invokes the Constitution and Laws of the Commonwealth of Puerto

Rico and the Court’s supplemental jurisdiction under 28 U.S.C. §

1367(a) as to the state law claims. Id. ¶2.6.

        The case was transferred to the undersigned on June 13, 2019.

(Docket No. 87). The Court appointed Plaintiff’s most recent pro

bono counsel on June 17, 2019 and he entered his appearance on

September 1, 2019. (Docket No. 93). Pending before the Court are

the following motions, responses and other documents:

    •   Docket No. 56: Motion to Dismiss Injunctive Relief for Lack
        of an Indispensable Party (“Motion to Dismiss”), as to Manuel
        Quilichini (“Quilichini”) and Gladys Quiles (“Quiles”), filed
        on November 29, 2018. In a nutshell, this motion contends
        that Plaintiff’s request for injunctive relief should be
        dismissed for lack of an indispensable party: Physicians HMO,
        which is the current contract provider of health services to

1
 The claims for money damages are stayed since August 14, 2017
pursuant to the Puerto Rico Oversight Management and Economic
Stability Act, PL 114-87. (Docket No. 19).
Civil No. 16-3155 (RAM)                                                3


        inmates confined in    the   Commonwealth   of   Puerto   Rico’s
        Correctional System;

    •   Docket No. 58: Report and Recommendation issued by the Hon.
        Marcos E. López, United States Magistrate Judge, on January
        10, 2019, which recommends that the Court deny the Motion at
        Docket No. 56 and dismiss the Complaint’s request for
        preliminary injunctive relief for failure to join Physicians
        HMO because it is unclear if Plaintiffs’ claims are moot;

    •   Docket No. 75: Amended Motion for Temporary Restraining Order
        and    Preliminary    Injunction     (“Amended    Preliminary
        Injunction”), filed by plaintiff Cruz-Berrios on May 13,
        2019, which seeks preliminary injunctive relief “to prevent
        Defendants, from denying him necessary medical care to treat
        his co-Type 2 [sic.] diabetes and other co-ocurring [sic.]
        medical conditions, and otherwise discriminating against him
        on the basis of his [diabetes] disability.” Id. at 1; 2

    •   Docket No. 82: Response in Opposition to “Amended Motion for
        Temporary Restraining Order and For Preliminary Injunction
        (Dkt. 75) (“Response in Opposition”),” filed by the
        Governmental Defendants on May 21 2019 and which requests,
        among other things, that the Court dismiss both the request
        for injunctive relief and the Complaint for Plaintiff’s
        failure to exhaust administrative remedies; and

    •   Docket No. 95: Motion in Compliance with Order and Notifying
        Absence from Jurisdiction (“Motion in Compliance”), filed by
        Plaintiff Cruz-Berrios on October 1, 2019 and in which
        Plaintiff’s counsel contends that the lack of indispensable
        party has been cured by joining Physicians HMO to the amended
        motion for preliminary injunction at Docket No. 75. Plaintiff
        also seeks an extension of time to serve process upon
        Physicians HMO and Mr. Eric Rolón, the PRDC’s Administrator.




2 The Court notes that a Judge previously assigned to this case
denied the temporary restraining order and explained that
“Plaintiff has not demonstrated he has gone through administrative
channels, providing a detailed account that identifies officials
contacted and dates on which he acted to secure treatment for his
alleged medical condition.” (Docket No. 76).
Civil No. 16-3155 (RAM)                                             4


     Having considered the Parties’ submissions, and as more fully

explained below, the Court DENIES Plaintiff’s Amended Preliminary

Injunction at Docket No. 75. Plaintiff has not shown a likelihood

on the merits of his claims because: (a) it is likely that he

failed to exhaust administrative remedies as required by the Prison

Litigation Reform Act of 1995 (“PLRA”), 42 U.S.C. § 1997e(a); (b)

there is evidence on the record that he is receiving medical care

and courts are loath to second guess physicians’ professional

judgments; and (c) he lacks a claim under the American with

Disabilities Act (“ADA”). 3 Moreover, Plaintiff’s allegations of

irreparable harm are not verified either in the Complaint or in

pending   motions   for   preliminary   injunctive   relief.   Lastly,

Plaintiff has failed to join Physicians HMO, which is a necessary

party. The Court notes that Plaintiff requested an extension of

time until November 30th, 2019 at Docket No. 95 to issue summons

on Physicians HMO and Mr. Eric Rolon, current administrator of the

Department of Corrections of the Commonwealth of Puerto Rico. The

Court DENIES WITHOUT PREJUDICE said request because as explained



3 As to this last point, see e.g., Johnson v. Papendick, 2015 WL
4771381,   at    *8   (E.D.   Mich.    June   4,   2015)    (“Even
assuming, arguendo, that Plaintiff is disabled under the ADA, a
prisoner such as Plaintiff who alleges that he is receiving
incompetent treatment for a medical problem while in prison is not
complaining of being excluded from a prison service, program, or
activity, or of discrimination because of his disability and,
therefore, fails to state a claim under the ADA. Bryant v.
Madigan, 84 F.3d 246, 249 (7th Cir.1996).”)
Civil No. 16-3155 (RAM)                                                   5


below, the Court will consider whether summary judgment dismissing

the Complaint is proper before joining any additional parties.

Accordingly,   the   Court    DENIES    WITHOUT   PREJUDICE     defendants

Quilichini and Quiles’ Motion to Dismiss. Furthermore, the Court

ADOPTS the Magistrate Judge’s Report and Recommendation at Docket

No. 58.

     Lastly, because exhaustion of administrative remedies is a

threshold   requirement,     the   Court   sua    sponte     CONVERTS   the

Governmental Defendants’ Response in Opposition at Docket No. 82

into a motion for summary judgment under Fed. R. Civ. P. 56(d) on

the question of whether the Complaint should be dismissed for

failure to exhaust administrative remedies with respect to the

claims presented by Plaintiff in the in the Complaint. The Court

also sets a reasonable timetable for the parties to submit their

materials in support of, or in opposition to, the summary judgment.

                       II.    FACTUAL BACKGROUND

     Mr.    Cruz-Berrios     is    an   inmate    residing     at   PRDC’s

Institutional Complex 501 in Bayamón, Puerto Rico. (Docket No. 2

at ¶ 3.1). He is a Type 2 Diabetes Mellitus patient who alleges he

must receive insulin five (5) times a day. Id. ¶ 4.1. Similarly,

he alleges mistreatment by the Department of Corrections and CHSC

personnel between October 2014 and August 15, 2016. Id. ¶4.08-

4.50. Among other issues, Mr. Cruz-Berrios argues that: (a) he was

denied medical care for a fungal skin infection; (b) insulin doses
Civil No. 16-3155 (RAM)                                                      6


were omitted or delayed; (c) his diabetic neuropathy has not been

treated, and (d) he has been given the wrong medicine and treatment

for his psychiatric condition. (Docket No. 2). Lastly, he contends

the he “filed 5 administrative remedies” seeking that co-defendant

Dr. Quiles provide him his daily doses of insulin. Id. ¶4.19.

     According to Mr. Cruz-Berrios, the situations alleged in the

Complaint are known to Department of Corrections officials ranging

from the Wardens of Correctional Complexes 448 and 501 up to the

Secretary of Corrections. (Docket No. 2 ¶4.57).

     The Department of Justice, on behalf of the Governmental

Defendants, filed a certification by Dr. Iliana Torres Mojica,

Medical Services Corporate Director of CHSC, attesting that Mr.

Cruz-Berrios   had   refused   to    go    through   with   certain    medical

studies, such as a colonoscopy. (Docket No. 33-1 at 1). In the

certification,   Dr.   Mojica       also   listed    his    pending    medical

appointments and explained how the administration of Mr. Cruz-

Berrios’ insulin takes place. Id. at 2-3. Co-defendant Quilichini

subsequently filed an Informative Motion stating that Cruz-Berrios

had rejected treatment by a podiatrist. (Docket No. 34 at 1).

                          III. APPLICABLE LAW

  A. Standards for Issuance of Preliminary Injunctions Under Fed.
     R. Civ. P. 65:

     A   preliminary   injunction     is   considered      an   “extraordinary

remedy never awarded as of right.” Sindi v. El-Moslimany, 896 F.3d
Civil No. 16-3155 (RAM)                                            7


1, 29 (1st Cir. 2018) (quoting Winter v. Nat. Res. Def. Council,

555 U.S. 7, 24, (2008)). To determine whether to issue injunctive

relief under Fed. R. Civ. P. 65, the First Circuit uses the

following the four-factor test: “(1) the movant's likelihood of

success on the merits; (2) the likelihood of the movant suffering

irreparable harm; (3) the balance of equities; and (4) whether

granting the injunction is in the public interest.” Shurtleff v.

City of Boston, 928 F.3d 166, 171 (1st Cir. 2019)(citing        Díaz-

Carrasquillo v. García-Padilla, 750 F.3d 7, 10 (1st Cir. 2014)).

     Likelihood of success on the merits is the touchstone or sine

qua non requirement of a request for preliminary injunctive relief.

Id. at 171 n. 3 (citing New Comm Wireless Services, Inc. v. Sprint

Com, Inc., 287 F.3d 1 (1st Cir. 2002)); see also Arborjet, Inc. v.

Rainbow Treecare Sci. Advancements, Inc., 794 F.3d 168, 173 (1st

Cir. 2015). The First Circuit has emphasized that if a moving party

cannot establish a likelihood of success on the merits, then the

rest of the factors simply become “matters of idle curiosity.”

Arborjet, Inc., 794 F.3d at 173 (quotation omitted).

     When   ruling    on    preliminary    injunctions,    courts’

determinations are only meant to be “reasonable prediction[s] of

the probable outcome[s] of the litigation.” Waldron v. George

Weston Bakeries Inc., 570 F.3d 5, 11 (1st Cir. 2009). A district

court   “need   not   predict   the   eventual   outcome   on    the

merits with absolute assurance.” Corp. Techs., Inc. v. Harnett,
Civil No. 16-3155 (RAM)                                               8


731 F.3d 6, 10 (1st Cir. 2013) (quotation omitted). Therefore,

“the findings of fact and conclusions of law made by a court

granting a preliminary injunction are not binding at trial on the

merits.” Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981).

  B. Exhaustion of Remedies under the Prison Litigation Reform Act
     of 1995, 42 U.S.C. § 1997e(a):

     The PLRA, 42 U.S.C. § 1997e(a), provides that “[n]o action

shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.”

(emphasis   added).      Thus,    “exhaustion     of   all    available

administrative remedies is ‘mandatory’ and ‘a prerequisite to

suit.’” Arroyo-Morales     v.    Administracion   de   Correccion,   207

F.Supp.3d 148 (2016) (quoting Porter v. Nussle, 534 U.S. 516, 524

(2002)). Further, this exhaustion must occur even if the available

remedies fail to meet federal standards or if they are not “plain,

speedy, and effective.” Porter v. Nussle, 534 U.S. 516, 524 (2002).

To wit, the First Circuit has stated that “[a] prisoner must

exhaust administrative remedies before a complaint under § 1983

will be entertained even where the relief sought cannot be granted

by the administrative process.” Johnson v. Thyng, 369 F. App'x

144, 147 (1st Cir. 2010) (quoting Booth v. Churner, 532 U.S. 731,

734 (2001)). If a prisoner has not “satisfied the PRLF’s exhaustion
Civil No. 16-3155 (RAM)                                                  9


requirement, [his] case must be dismissed.” Casanova v. Dubois,

289 F.3d 142, 147 (1st Cir. 2002).

     Lastly, failure to exhaust “is an affirmative defense under

the PLRA, and […] inmates are not required to specially plead or

demonstrate exhaustion in their complaints.”          Jones v. Bock, 549

U.S. 199, 216 (2007).

  C. Exhaustion of administrative remedies under P.R. Department
     of Corrections Regulation.

     Proper exhaustion of administrative remedies is not defined

by the PLRA, “but by the prison grievance procedures.” Id. at 217.

Therefore,   the   scope   of   Mr.   Cruz-Berrios’    duty   to   exhaust

administrative remedies is determined by the PRDC’s regulations to

which this Court “must look.” Arroyo-Morales, 207 F.Supp. at 151.

As summarized in Arroyo-Morales, the PRDC’s “Regulation to Address

the Application for Administrative Remedies Filed by Members of

the Correctional Population” provides the following procedures:

     (1) review of the prisoner's petition by an evaluator,
     (2) an appeal, following the evaluator's response, to
     the regional coordinator, (3) a motion to have the
     regional coordinator reconsider his decision, (4) an
     appeal to the program director if the prisoner is
     unsatisfied with the regional coordinator's resolution,
     and (5) a request for judicial review before the Puerto
     Rico Court of Appeals. Id. at 151.

     If an inmate fails to pursue even one of these steps, he has

failed “to exhaust his administrative steps fully as required by

the PRLA [sic].” Id.
Civil No. 16-3155 (RAM)                                                   10


  D. Magistrate Judge’s Report and Recommendations.

     Pursuant to Fed. R. Civ. P. 72, a district court may refer a

pending   motion    to    a     magistrate   judge    for   a   report   and

recommendation regarding the same. See also D.P.R. Civ. P. 72(b).

Once the Magistrate Judge has issued his report, a party may file

a written objection within fourteen (14) days after being served

a copy of the report. See Fed. R. Civ. P. 72(a). A party that

timely objects to a report and recommendation is granted a “de

novo determination of those portions of the report or specified

proposed findings or recommendations to which specific objection

is made.” United States v. Villa-Guillen, 2019 WL 3290774, at *1

(D.P.R. 2019) (quotation omitted). A district court may choose “to

accept, reject, or modify, in whole or in part, the findings made”

by the magistrate judge. 28 U.S.C. § 636(a)(b)(1).

     If a party fails to object to the report and recommendation,

then a review of the same by a trial court or the Court of Appeals

is unavailable. The First Circuit stated in Santos-Santos v.

Torres-Centeno     that       when   no   objection   to    a   report   and

recommendation has been presented, a district court may assume

that “[the affected party] agree[s] with the magistrate judge's

recommendation.” Santos-Santos v. Torres-Centeno, 842 F.3d 163,

166 (1st Cir. 2016) (quoting Santos–Santos v. P. R. Police Dep't.,

63 F.Supp.3d 181, 184 (D.P.R. 2014)). Thus, the district court

only needs to determine “that there is no ‘plain error’ on the
Civil No. 16-3155 (RAM)                                                             11


face of the record.” Vazquez-Garcia v. Hacienda Madrigal, Inc.,

2019 WL 4739324, at *1 (D.P.R. 2019) (citing López-Mulero v. Velez-

Colon, 490 F.Supp.2d 214, 218 (D.P.R. 2007)).

                                    IV.   ANALYSIS

     A. Plaintiff’s Motion for Preliminary Injunction fails because
        he has not established a likelihood of success on the merits
        or irreparable harm:

       The   crux    of     Defendant’s   argument   in     their    Response       in

Opposition is that Plaintiff failed to exhaust all administrative

remedies before filing suit in federal court in violation of the

PLRA. (Docket No. 82 at 4-8). As part of their Response in

Opposition, Defendants appended a “Certificate of Administrative

Remedy.” (Docket No. 82-2; certified English translation filed at

Docket No. 88). Currently, this certification is unopposed. The

Court     notes      that     the   Certification    appears         on     official

“Administrative Remedies Division Bayamon Detention Center 705”

letterhead, bears the seal of the PRDC and contains the signature

of     Andres       Martinez-Colon,       Regional    Coordinator           of     the

Administrative        Remedies      Division.   Therefore,      it        should   be

considered        self-authenticating       under    Fed.     R.     Civ.        Evid.

902(1). See also, Pagán-Porratta v. Municipality of Guaynabo, 2019

WL 4055133, at *6 n.7 (D.P.R. 2019) (holding that a certification

on official “Autonomous Municipality of Guaynabo Human Resources

Office” letterhead, bearing the seal of the Municipality and

containing the signature the Human Resources Director of the
Civil No. 16-3155 (RAM)                                                    12


Municipality was self-authenticating); Jones v. Perry, 215 F.

Supp. 3d 563, 567 n.1 (E.D. Ky. 2016) (holding that a letter

bearing the seal and letterhead of the Commonwealth of Kentucky

and the signature of a Warden was self-authenticating under Fed.

R. Evid. 902(1)).

       Here, it is likely that Plaintiff has failed to exhaust

administrative remedies and that dismissal of the Complaint is

warranted. See e.g. Acosta v. U.S. Marshals Service,445 F.3d 509,

515 (1st Cir. 2006); Medina-Claudio v. Rodriguez-Mateo, 292 F.3d

31, 36 (1st Cir. 2002) (holding that dismissal of complaint under

42 U.S.C. § 1983 was appropriate when an inmate failed to exhaust

administrative remedies); Arroyo-Morales, 207 F. Supp.3d at 153;

Rodriguez v. Rodriguez, 2014 WL 4407778, at *6 (D.P.R. 2014) (“[W]e

find   no   allegation   indicating     that   plaintiffs     requested   an

administrative investigation […]. […] [P]laintiffs may not proceed

with        the       aforementioned           claims         until       […]

they exhaust administrative remedies.”).

       The First Circuit has stated that to show a “likelihood of

success […], plaintiffs must show ‘more than mere possibility’ of

success — rather, they must establish a ‘strong likelihood’ that

they    will   ultimately   prevail.”    Sindicato      Puertorriqueno     de

Trabajadores v. Fortuno, 699 F.3d 1, 10 (1st Cir. 2012) (citation

omitted).      As   Plaintiff   has    seemingly     failed     to    exhaust
Civil No. 16-3155 (RAM)                                        13


administrative remedies as required by the PLRA, the logical

conclusion is that he lacks a likelihood of success on the merits.

     The Court also notes that Plaintiffs’ allegations supporting

his claims of irreparable harm have not been substantiated. As

explained by a leading Civil Procedure Treatise, “evidence that

goes beyond unverified allegations of the pleadings and motion

papers must be presented to support or oppose a motion for a

preliminary injunction.” 11A Charles Alan Wright & Arthur R.

Miller, Federal Practice & Procedure § 2949 (3d ed. 2019) (citing

Bossert v. Springfield Group, Inc., 579 F. Supp. 56, 58 (S.D. Ohio

1984)); see also Audette v. Town of Plymouth, MA, 858 F.3d 13, 24

(1st Cir.) (quoting Geshke v. Crocs, Inc., 740 F.3d 74, 78 n.3

(1st Cir. 2014)) (“[U]nverified allegations in a complaint are not

evidence.”); see also Air Master Awning, Inc. v. Green Windows,

Corp, 2018 WL 4715444, at *4 (D.P.R. 2018) (“[P]laintiff failed to

present and support its request for preliminary injunction with

anything other than its unverified allegations in the complaint,

which are insufficient.”). Neither Mr. Cruz-Berrios’ Complaint nor

his motion for preliminary injunctive relief are verified or

supported by affidavits. Thus, he fails to establish irreparable

harm.

     Given that “likelihood of success” is the touchstone of the

preliminary injunction inquiry, and the Court understands that

Plaintiff also failed to support his claims of irreparable harm,
Civil No. 16-3155 (RAM)                                             14


the Court sees no need to address the two remaining factors of the

injunctive relief inquiry as they have “become matters of idle

curiosity.” Arborjet, Inc., 794 F.3d at 173 (quotation omitted).

As such, Plaintiff’s preliminary injunction request is DENIED.

  B. The Court adopts the Magistrate Judge’s Report and
     Recommendation because it was not timely opposed, Plaintiff
     conceded that Physician’s HMO should be joined and denial of
     Plaintiff’s motion for preliminary injunction is supported by
     the reasons in this opinion and order.

     On October 10, 2019, the Magistrate Judge issued a Report and

Recommendation (“R & R”). (Docket No. 58). In said R & R, the Judge

recommends that the preliminary injunction requested in page 44 of

the Complaint at Docket No. 2 be denied. Id. at 4. The R & R also

recommends   that   Plaintiff   amend   the   Complaint   to   include

Physicians HMO and file a motion for preliminary injunction against

Physicians HMO if the requests for injunctive relief has not become

moot by actions to improve Plaintiff’s conditions by Physicians

HMO. Id. at 3. The Court herein ADOPTS the Magistrate Judge’s R&R

as Plaintiff failed to oppose the same in a timely manner. A review

of the Docket reveals as much. A failure to comply with the

fourteen-day timeframe provided by Fed. R. Civ. P. 72(a) to object

to the report “precludes further review.” Abreu-Matos, 2019 WL

2339259, at *1. Be that as it may, Plaintiff filed a Motion for

Summons for Physicians HMO and Eric Rolon at Docket No. 80. The

Court noted the issuance of summons for these two Defendants at

Docket No. 80 and the summons were subsequently issued on May 20th,
Civil No. 16-3155 (RAM)                                                          15


2019. (Docket No. 81). Therefore, while Plaintiff failed to present

a   timely   objection   to    the   R&R,   he     started   to     implement   the

suggestions       therein.    Accordingly,       the    Court     DENIES   WITHOUT

PREJUDICE the Motion to Dismiss at Docket No. 56. 4

    C. The Court will convert the Governmental Defendants’ Response
       in Opposition into a motion for summary judgment:

      The Governmental Defendants’ Response in Opposition requests

dismissal of the Complaint for failure to exhaust administrative

remedies. (Docket No. 82). However, as this is the first time the

Governmental Defendants present this issue to the Court, the

Response     in   Opposition    contains     certain      documents    which    are

extraneous to the Complaint. As such, these documents cannot be

considered in support of a motion to dismiss for failure to state

a claim without conversion to a motion for summary judgment.

      The First Circuit stated in Watterson v. Page, that “any

consideration of documents not attached to the complaint, or not

expressly     incorporated      therein,      is       forbidden,     unless    the

proceeding          is        properly           converted          into        one

for summary judgment under Rule 56.” Watterson v. Page, 987 F.2d

1, 3 (1st Cir. 1993). Furthermore, upon notice to the parties,


4 The Court need not address the Necessary/ Indispensable Party
argument because Plaintiff waived his right to object to Magistrate
Judge’s Report and Recommendation and he recognizes he should join
Physicians HMO. (Docket No. 75 at 3). Further, in the Opinion and
Order herein, the Court DENIES WITHOUT PREJUIDCE Plaintiff’s
Motion in Compliance regarding the matter of providing Plaintiff
until November 30th, 2019 to summon Physicians HMO and Eric Rolon.
Civil No. 16-3155 (RAM)                                                         16


Fed. R. Civ. P. 12(d) provides that the court may convert motions

to dismiss for failure to state a claim upon which relief can be

granted or for judgment on the pleadings into a motion for summary

judgment when matters outside the pleadings are presented. The

rule also states that after the conversion occurs, “[a]ll parties

must be given a reasonable opportunity to present all the material

that is pertinent to the motion.” Fed. R. Civ. P. 12(d); see also

Freeman v. Town of Hudson, 714 F.3d 29, 37 (1st Cir. 2013)

(“Reliance    on    facts   beyond    the    complaint's   allegations       might

require converting the motion to dismiss into                    a          motion

for summary judgment.”)

       Accordingly, pursuant to Fed. R. Civ. P. 12(d) the Court

hereby sua sponte converts the Governmental Defendants’ Response

in Opposition into a motion for summary judgment under Fed. R.

Civ.   P.   56(d)   on   the   question     of   whether   the   Plaintiff     has

exhausted    administrative       remedies    with   respect     to   the   claims

brought in the Complaint. The Court will consider the materials

submitted by the Governmental Defendants in support of Docket No.

82 which are to wit: 1) the PDRC’s “Regulation to Address the

Application for Administrative Remedies Filed by Members of the

Correctional       Population”;      2)   “Certificate     of    Administrative

Remedy,” and 3) Certification by the Medical Services Director of

Bayamon Correctional Complex. (Docket No. 88). See Dockets No. 82-
Civil No. 16-3155 (RAM)                                              17


1 to 82-3; Docket No. 88-1 (Certified Translation of Certificate

of Administrative Remedy).

     Defendants are granted until November 29, 2019 to submit all

evidentiary materials on the issue of exhaustion of administrative

remedies that they want the Court to consider as part of its motion

for summary judgment. Plaintiff shall in turn have until December

20, 2019 to file an opposition to Defendants’ motion for summary

judgment with such affidavits and documents as the Plaintiff wishes

the Court to consider with regards to the exhaustion issue. The

parties are reminded that affidavits and other materials submitted

in support or opposition of summary judgment must comply with Fed.

R. Civ. P. 56(c).

                            V.   OTHER ISSUES
     The Court notes that Defendant Quilichini included as an

exhibit to his Informative Motion at Docket No. 34 a “Certificate

of   Appointment    or   Programmed   Activity   Not   Complied   With”

explaining that Plaintiff refused to go to a schedule podiatrist

appointment. (Docket No. 34-1). The Certificate in question is in

Spanish and while Defendant Quilichini’s subsequent “Motion to

File Spanish Language Documents” (Docket No. 35) was granted at

Docket No. 38, no English translation has been filed at Docket.

Hence, Defendant Quilichini is ORDERED pursuant to Local Rule 5(g)

to file an English translation of the above-mentioned certificate.
Civil No. 16-3155 (RAM)                                                         18


See D.P.R. Civ. R. 5(g). Defendant Quilichini shall have two (2)

weeks to do so from the filing of this Opinion and Order.

                                 VI.   CONCLUSION

       The Court is cognizant of the fact that Plaintiff initially

proceeded pro-se and there have been several changes of court-

appointed     counsel.    See    Dockets    Nos.    48,    53,    64    and   91.

Nevertheless, a preliminary injunction is “an extraordinary and

drastic remedy that is never awarded as of right.”’ Sindi, 896

F.3d   at    29   (quotation    omitted).   The    Court   will   not   issue    a

preliminary injunction based on unverified allegations. Moreover,

Plaintiff has not shown a likelihood of success on the merits of

his complaint because the record shows it is probable he failed to

exhaust administrative remedies as required by the PLRA.

       Based on the foregoing the Court rules as follows:

         •   Docket No. 56: Motion to Dismiss Injunctive Relief for
             Lack of an Indispensable Party is DENIED WITHOUT
             PREJUDICE;

         •   Docket No. 58: Report and Recommendation is ADOPTED;

         •   Docket No. 75: Motion for Preliminary Injunction is
             hereby DENIED;

         •   Docket No. 95: Motion in Compliance is DENIED WITHOUT
             PREJUDICE;

         •   The   Court   sua  sponte   converts   the   Governmental
             Defendants’ Response in Opposition at Docket No. 82 into
             a motion for summary judgment under Fed. R. Civ. P. 56(d)
             on the question of whether the plaintiff has exhausted
             administrative remedies with respect to the claims
             brought in the Complaint.
Civil No. 16-3155 (RAM)                                         19



       •   Defendants are granted until November 29, 2019 to submit
           a statement of uncontested material facts with all
           evidentiary   materials  in   support   thereof  and   a
           memorandum of law in support of the request for summary
           judgment due to failure to exhaust administrative
           remedies.

       •   Plaintiff shall in turn have until December 20, 2019 to
           file an opposition to Defendants’ motion for summary
           judgment.

       •   Defendant Quilichini has until November 22, 2019 from
           the filing of this Opinion and Order to file a certified
           translation of the Certificate at Docket No. 34-1.


     If Plaintiff prevails on the issue of exhaustion of remedies,

the Court will grant him an opportunity to amend the Complaint to

join Physicians HMO and Eric Rolon, thereby mooting the question

of whether there is lack of a necessary party.

       IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 8th day of November 2019.

                               S/ RAÚL M. ARIAS-MARXUACH
                               United States District Judge
